DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2019, 01/19/2021, 04/02/2021, and 05/14/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 - 12, 17, and 36 - 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 3, the limitation “generating the first and second test signals” is unclear as to whether the test signals are generating simultaneously or successively. For the purpose of , simultaneously, the first and second test signals”.

Regarding claim 4, the limitation “generating the first test signal… and generating the second test signal… second low voltage level” is unclear as to whether the test signals are generating simultaneously or successively. For the purpose of examination, the examiner interprets the limitations as “generating the first test signal… and generating the second test signal… second low voltage level, wherein the first and second test signals are generated simultaneously”. Dependent claims 5-6 are likewise rejected and interpreted.

Regarding claim 7, the limitation “generating the first test signal… and generating the second test signal… over said self-testing period” is unclear as to whether the test signals are generating simultaneously or successively. For the purpose of examination, the examiner interprets the limitations as “generating the first test signal… and generating the second test signal… over said self-testing period, wherein the first and second test signals are generated simultaneously”. Dependent claims 8-12 are likewise rejected and interpreted.

Regarding claim 17, the limitations “first ones of the reset period” and “second ones of the reset period” are not defined in the specification, therefore the metes and bounds of the claim are not clearly set forth. This lack of clarity preclude a reasonable search for prior art.

Regarding claim 36, the limitation “said first and second test signals” is unclear since there is no basis for a first and second test signals in claim 24 or 36. For the purpose of 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-16, 18-20, 22, 24-27, 31-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aaltonen (US 20160103174).

Regarding claim 1, Aaltonen discloses, in figures 1-2, a method for self-testing a microelectromechanical system (MEMS) (¶ 0002) accelerometer sensor (¶ 0029, not ST1) to the first stator node (see prior comment) and a second test signal (VST2) to the second stator node (see prior comment), said first and second test signals (VST1, VST2) configured to generate an electrostatic force which produces a physical displacement of the mobile mass (¶ 0036, examiner notes Aaltonen’s “generated bias voltage creates an electrostatic force and causes a deflection to the capacitive element”) corresponding to a desired acceleration value (¶ 0036, Aaltonen’s “caused deflection”); and during a read phase (¶ 0078, “front end readout period”) of the sensing circuit (see prior comment), sensing a difference in capacitance when of the first and second capacitors (100, 102) due to the physical displacement of the mobile mass (¶ 0078, Aaltonen detects the deflection of the tested capacitive element, ¶ 0031, the examiner asserts Aaltonen detects deflection and determines the position of the proof mass by taking a difference in the measures of capacitance, VoutM and VoutP) and converting the sensed difference to a sensed acceleration value (¶ 0005, Aaltonen generates acceleration-like self-test signals, the examiner asserts Aaltonen’s acceleration-like signals derived from a VoutM and VoutP difference).


Regarding claim 2, Aaltonen discloses, in figures 1-2, comparing the sensed acceleration value to the desired acceleration value (¶ 0078, Aaltonen compares measured data and a defined deflection test end condition); and indicating an error in operation of the MEMS accelerometer sensor if the sensed acceleration value and desired acceleration value are not substantially equal (¶ 0079, Aaltonen’s self-test indicates failure if the measured value does not reach a threshold during a target time interval).

Regarding claim 13, Aaltonen discloses, in figures 1-3 and 12, cyclically repeating the reset and read phases (1208, 1220) over a self-testing time period (see figure 12, examiner construes the time to complete exemplary self-test method as the self-testing time period); and at an end of the self-testing time period (1236): comparing the sensed acceleration value to the desired acceleration value (¶ 0078, Aaltonen compares measured data and a defined deflection test end condition); and indicating an error in operation of the MEMS accelerometer sensor if the sensed acceleration value and desired acceleration value are not substantially equal (¶ 0079, Aaltonen’s self-test indicates failure if the measured value does not reach a threshold during a target time interval).

RESET) the first test signal (VST1) comprises a first polarity pulse and the second test signal (VST2) comprises a second polarity pulse that is temporally aligned with and opposite the first polarity pulse (see figure 2, examiner notes Aaltonen’s example depicts a low VST1 and high VST2 during the RESET interval).

Regarding claim 15, Aaltonen discloses, in figure 2, applying a rotor drive signal (VM) to a rotor node (¶ 0029, examiner notes Aaltonen’s acceleration capacitive sensor includes a proof mass or rotor that moves in response to acceleration) of the MEMS accelerometer sensor (¶ 0029, not enumerated, see figure 1), said rotor drive signal (VM) comprising a pulse having a polarity same (see figure 2, examiner notes Aaltonen’s rotor voltage is low during both the RESET and READ intervals of the self-test) as the first polarity pulse (VST1).

Regarding claim 16, Aaltonen discloses, in figure 2, applying a rotor drive signal (VM) to a rotor node (¶ 0029, examiner notes Aaltonen’s acceleration capacitive sensor includes a proof mass or rotor that moves in response to acceleration) of the MEMS accelerometer sensor (¶ 0029, not enumerated, see figure 1), said rotor drive signal (VM) comprising a pulse having a polarity same (see figure 2, examiner notes Aaltonen’s rotor voltage is high during both the RESET and READ intervals of the self-test) as the second polarity pulse (VST2).

Regarding claim 18, Aaltonen discloses, in figures 1-2 and 12, the physical displacement of the mobile mass (¶ 0036, examiner notes Aaltonen’s “generated bias voltage creates an electrostatic force and causes a deflection to the capacitive element”) in response to said first and ST1, VST2) corresponds to the desired acceleration value which is a positive acceleration (¶ 0084, Aaltonen’s process tests a plurality of capacitive elements in sequence. In figure 2, Aaltonen tests element 100 by applying a VST1 equal to zero and VST2 equal to a positive high voltage and moving the proof mass toward element 100. In a subsequent test, element 102 would be tested by applying a VST1 equal to a positive high voltage and VST2 equal to zero and moving the proof mass toward element 102. If proof mass movement toward element 100 is considered to mimic a positive acceleration, then proof mass movement toward element 102 would mimic a negative acceleration).

Regarding claim 19, Aaltonen discloses, in figures 1-2 and 12, the physical displacement of the mobile mass (¶ 0036, examiner notes Aaltonen’s “generated bias voltage creates an electrostatic force and causes a deflection to the capacitive element”) in response to said first and second test signals (VST1, VST2) corresponds to the desired acceleration value which is a negative acceleration (¶ 0084, Aaltonen’s process tests a plurality of capacitive elements in sequence. In figure 2, Aaltonen tests element 100 by applying a VST1 equal to zero and VST2 equal to a positive high voltage and moving the proof mass toward element 100. In a subsequent test, element 102 would be tested by applying a VST1 equal to a positive high voltage and VST2 equal to zero and moving the proof mass toward element 102. If proof mass movement toward element 100 is considered to mimic a positive acceleration, then proof mass movement toward element 102 would mimic a negative acceleration).

Regarding claim 20, Aaltonen discloses, in figures 1-2 and 12, the physical displacement of the mobile mass (¶ 0036, examiner notes Aaltonen’s “generated bias voltage creates an ST1, VST2) is performed in a first deflection check (1208, 1210, 1212, 1214, 1216) which corresponds to the desired acceleration value which is a positive acceleration (¶ 0084, Aaltonen’s process tests a plurality of capacitive elements in sequence. In figure 2, Aaltonen tests element 100 by applying a VST1 equal to zero and VST2 equal to a positive high voltage and moving the proof mass toward element 100. In a subsequent test, element 102 would be tested by applying a VST1 equal to a positive high voltage and VST2 equal to zero and moving the proof mass toward element 102. If proof mass movement toward element 100 is considered to mimic a positive acceleration, then proof mass movement toward element 102 would mimic a negative acceleration) and further performed in a second deflection check ((1236) Aaltonen’s process loops back in order to test additional element 102 after testing element 100) which corresponds to the desired acceleration value which is a negative acceleration (see prior comment).

Regarding claim 22, Aaltonen discloses, in figure 7, the MEMS (¶ 0002) accelerometer sensor (¶ 0029, not enumerated, see figure 1) further includes a rotor node (VM), the method further comprising: applying an AC drive signal (¶ 0031, “modulated in charge up and charge down steps”) to the rotor node (VM); and generating each of the first and second test signals (VST1, VST2) as a signal including a series of pulses (¶ 0050, examiner notes Aaltonen generates actuation part high voltages using clock pulses to drive the charge pump until a trip point is reached).


ST1, VST2) to the at least one sensing capacitor (100, 102), said test signal (VST1, VST2) configured to generate an electrostatic force which produces a physical displacement of the mobile mass (¶ 0036, examiner notes Aaltonen’s “generated bias voltage creates an electrostatic force and causes a deflection to the capacitive element”) corresponding to a desired acceleration value (¶ 0036, Aaltonen’s “caused deflection”); and during a read phase  (¶ 0078, “front end readout period”) of the sensing circuit (see prior comment), sensing a variation in capacitance of the at least one sensing capacitor (100, 102) due to the physical displacement of the mobile mass (¶ 0078, Aaltonen detects the deflection of the tested capacitive element, ¶ 0031, the examiner asserts Aaltonen detects deflection and determines the position of the proof mass by taking a difference in the measures of capacitance, VoutM and VoutP) and converting the sensed variation in capacitance to a sensed acceleration value (¶ 0005, Aaltonen generates acceleration-like self-test signals, the examiner asserts Aaltonen’s acceleration-like signals derived from a VoutM and VoutP difference).
If applicant does not agree with the examiner's anticipation rejection, one of ordinary skill in the art would know that Aaltonen’s capacitance based acceleration sensor converts a difference in measures of capacitance to a measure of acceleration. Doing so would decrease the 

Regarding claim 25, Aaltonen discloses, in figures 1-2, comparing the sensed acceleration value to the desired acceleration value (¶ 0078, Aaltonen compares measured data and a defined deflection test end condition); and indicating an error in operation of the MEMS accelerometer sensor if the sensed acceleration value and desired acceleration value are not substantially equal (¶ 0079, Aaltonen’s self-test indicates failure if the measured value does not reach a threshold during a target time interval).

	Regarding claim 26, Aaltonen discloses, in figure 2, generating the test signal (VST2) as a series of pulses (see figure 2).

Regarding claim 27, Aaltonen discloses, in figure 2, generating pulses within the series of pulses to have a same duty cycle (see figure 2, examiner notes Aaltonen depicts VST2 pulses with identical duty cycles).

Regarding claim 31, Aaltonen discloses, in figures 1-3 and 12, cyclically repeating the reset and read phases (1208, 1220) over a self-testing time period (see figure 12, examiner construes the time to complete exemplary self-test method as the self-testing time period); and at an end of the self-testing time period (1236): comparing the sensed acceleration value to the desired acceleration value (¶ 0078, Aaltonen compares measured data and a defined deflection test end condition); and indicating an error in operation of the MEMS accelerometer sensor if the 

Regarding claim 32, Aaltonen discloses applying an AC drive signal (¶ 0031, VM is “modulated in charge up and charge down steps”) to the MEMS (¶ 0002) accelerometer sensor (¶ 0029, not enumerated, see figure 1); and generating the test signal (VST2) as a signal including a plurality of pulses (see figure 2, Aaltonen depicts VST2 as a series of pulses, further, ¶ 0050, examiner notes Aaltonen generates actuation part high voltages using clock pulses to drive the charge pump until a trip point is reached).

Regarding claim 34, Aaltonen discloses, in figures 1-2 and 12, the physical displacement of the mobile mass (¶ 0036, examiner notes Aaltonen’s “generated bias voltage creates an electrostatic force and causes a deflection to the capacitive element”) in response to said test signal (VST1, VST2) corresponds to the desired acceleration value which is a positive acceleration (¶ 0084, Aaltonen’s process tests a plurality of capacitive elements in sequence. In figure 2, Aaltonen tests element 100 by applying a VST1 equal to zero and VST2 equal to a positive high voltage and moving the proof mass toward element 100. In a subsequent test, element 102 would be tested by applying a VST1 equal to a positive high voltage and VST2 equal to zero and moving the proof mass toward element 102. If proof mass movement toward element 100 is considered to mimic a positive acceleration, then proof mass movement toward element 102 would mimic a negative acceleration).



Regarding claim 36, Aaltonen discloses, in figures 1-2 and 12, the physical displacement of the mobile mass (¶ 0036, examiner notes Aaltonen’s “generated bias voltage creates an electrostatic force and causes a deflection to the capacitive element”) in response to said test signal (VST1, VST2) is performed in a first deflection check (1208, 1210, 1212, 1214, 1216) which corresponds to the desired acceleration value which is a positive acceleration (¶ 0084, Aaltonen’s process tests a plurality of capacitive elements in sequence. In figure 2, Aaltonen tests element 100 by applying a VST1 equal to zero and VST2 equal to a positive high voltage and moving the proof mass toward element 100. In a subsequent test, element 102 would be tested by applying a VST1 equal to a positive high voltage and VST2 equal to zero and moving the proof mass toward element 102. If proof mass movement toward element 100 is considered to mimic a positive acceleration, then proof mass movement toward element 102 would mimic a negative .

Claim Rejections - 35 USC § 103
The text of the Title 35, U.S. Code can be found above.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 20050016273; “Murata”), in view of Aaltonen (US 20160103174, “Aaltonen”).

Regarding claim 1, Murata discloses, in figures 1-4, a method for self-testing (¶ 0001) a microelectromechanical system (MEMS) accelerometer sensor (ABSTRACT) having a mobile mass (13) and first (11, 13) and second (12, 13) capacitors electrically connected to a first stator node (11) and a second stator node (12), respectively, comprising: during a test mode of a sensing circuit (10) coupled to the first and second stator nodes (11, 12), applying a first test signal (CW1) to the first stator node (11) and a second test signal (CW2) to the second stator node (12), said first and second test signals (CW1, CW2) configured to generate an electrostatic force (¶ 0046, “there occurs a difference in the electrostatic forces applied to the movable electrode”) which produces a physical displacement (¶ 0014, “the movable electrode is brought into contact with either of the first and second fixed electrodes”) of the mobile mass (13) corresponding to a desired acceleration value (¶ 0006, examiner notes capacitance changes in Murata’s difference capacitor are detected as signals indicative of acceleration); and during a read phase (see figure 2, examiner notes Murata initiates a measurement mode follows the self-diagnosis mode) of the sensing circuit (10), sensing a difference in capacitance (¶ 0050, Murata 0, the examiner construes V0 as a measure of capacitance relationship) of the first (11, 13) and second (12, 13) capacitors due to the physical displacement (¶ 0050, Murata’s capacitance relationship is due to whether or not a sticking phenomenon has occurred) of the mobile mass (13) and converting the sensed difference to a sensed acceleration value (see previous comment regarding sensed acceleration).
Murata fails to disclose performing a self-test during a reset phase.
Aaltonen teaches, in figures 1-2, during a reset phase  (¶ 0008, examiner notes during a front end reset period Aaltonen decouples a readout circuit and couples a self-test bias voltage to the capacitive elements) of a sensing circuit (not enumerated, see figure 1) coupled to the first and second stator nodes (¶ 0029, not enumerated, see figure 1, examiner notes Aaltonen’s acceleration capacitive sensor includes two capacitive elements stators which remain stationary relative to a proof mass), applying a first test signal (VST1) to the first stator node (see prior comment) and a second test signal (VST2) to the second stator node (see prior comment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aaltonen’s scheme using a reset period to bias the capacitive element as part of a time-discrete approach to self-diagnosis into Murata’s self-diagnosis to enable non-complex switching mechanisms to reduce power supply load. Doing so reduces power requirements and foot print of the device.

Regarding claim 3, Murata and Aaltonen disclose, in Murata’s figures 1-2, generating the first and second test signals (Murata, CW1, CW2) to be 180° out of phase (see Murata’s figure 2) with each other.

.

Claim 21 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen (US 20160103174, “Aaltonen”) as applied to claim 20 and claim 36 respectively.

Regarding claim 21, Aaltonen discloses, in figure 12, the first and second deflection checks (1204, 1206, 1208, 1210, 1212, 1214, 1216, 1236) are performed in either order (¶ 0075, examiner notes Aaltonen uses an element specific control signal to indicate capacitive elements to be tested, the examiner construes the element specific control as indicating order of testing).
Applicant has not established the criticality of performing first and second deflection checks in either order. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to perform first and second deflection checks in either order since doing so increases the versatility of the system.

Regarding claim 37, Aaltonen discloses, in figure 12, the first and second deflection checks (1204, 1206, 1208, 1210, 1212, 1214, 1216, 1236) are performed in either order (¶ 0075, examiner notes Aaltonen uses an element specific control signal to indicate capacitive elements to be tested, the examiner construes the element specific control as indicating order of testing).
Applicant has not established the criticality of performing first and second deflection checks in either order. Further, it would have been obvious to one of ordinary skill before the .

Allowable Subject Matter
Claims 23, 28-30, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856